         Case 1:17-cv-00139-GHW Document 143 Filed 06/05/19 Page 1 of 2

                       McCormick & O’Brien, LLP
                                        9 East 40th Street
                                          Fourth Floor
                                    New York, New York 10016
Main Number: 1 (212) 286-4471                                     Main Facsimile: 1 (212) 504-9574



                                                           June 5, 2019

VIA HAND DELIVERY
The Honorable Gregory H. Woods
United States District Judge
United States Courthouse
500 Pearl Street, Room 2260
New York, NY 10007


                Re: SEC v. Gregory T. Dean and Donald J. Fowler, 17-cv-139-GHW

Dear Judge Woods:

We represent Defendants Gregory Dean and Donald Fowler in the above-captioned matter.

Defendants respectfully request that the court designate additional testimony for Mr. Bernardo.
The SEC has objected pursuant to the Court’s Order, denying Defendants’ Motion in Limine to
Exclude the Testimony of Eugene Bernardo, dated May 28, 2019.

A copy of the Defendants’ revised designations with the SEC’s objections is annexed hereto.



                                                           Best regards,

                                                           _____/s/____________________
                                                           Liam O'Brien, Esq.
                                                           McCORMICK & O’BRIEN, LLP
                                                           9 East 40th Street, 4th Floor
                                                           New York, NY 10016
                                                           (212) 320.8972 x 700
                                                           lobrien@mcoblaw.com




To:     Via Electronic Mail
        David Stoelting, Esq.
        Kristin M. Pauley, Esq.
        Attorneys for Plaintiff
Case 1:17-cv-00139-GHW Document 143 Filed 06/05/19 Page 2 of 2
Securities and Exchange Commission
New York Regional Office
200 Vesey Street, Suite 400
New York, NY 10281-1022
